DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 5-3-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 3, 4, 9 have been canceled. Claim 14 has been added. Claims 1, 2, 5-8, 10-14 are pending and under consideration. 
Claim objection
Claim 1 can be written more clearly as ---A transgenic Takifugu rubripes or Takifugu niphobles whose genome comprises an inactivated melanocortin-4 receptor (MC4R) gene, wherein the time required to reach sexual maturity in the Takifugu rubripes or Takifugu niphobles is shortened as compared to a wild-type Takifugu rubripes or Takifugu niphobles---. 
2. The transgenic Takifugu rubripes or Takifugu niphobles of claim 1, wherein the inactivated MC4R gene is partially deleted.
6. A method of making a transgenic Takifugu rubripes or Takifugu niphobles with an inactivated melanocortin-4 receptor (MC4R) gene, the method comprising: 
a) making a deletion in an endogenous MC4R gene in a Takifugu rubripes or niphobles fertilized egg; 
b) culturing the fertilized egg obtained in step a); and 
c) hatching the cultured fertilized egg obtained in step b) such that a transgenic Takifugu rubripes or niphobles whose genome comprises… … is obtained---.
7. The method of claim 6, further comprising: 
c) growing the progeny obtained in step b).
8. The method of claim 6, further comprising: measuring the expression level of MC4R in the transgenic Takifugu rubripes or Takifugu niphobles obtained in step a). 
10. A method of promoting the sexual maturity of a transgenic Takifugu rubripes or Takifugu niphobles, the method comprising: making a transgenic Takifugu rubripes or Takifugu niphobles whose genome comprises an inactivated melanocortin-4 receptor (MC4R) gene, wherein the time required to reach sexual maturity in the Takifugu rubripes or Takifugu niphobles is shortened as compared to a wild-type Takifugu rubripes or Takifugu niphobles. 
11. Cancel
12. The method of claim 10, further comprising: measuring the expression level of MC4R in the transgenic Takifugu rubripes or Takifugu niphobles. 
13. The method of claim 10, wherein the inactivated MC4R gene is partially or completely deleted. 
14. The transgenic Takifugu rubripes or Takifugu niphobles of claim 2, wherein the inactivated MC4R gene is completely deleted. 
whose genome comprises an inactivated MC4R gene, wherein the time required to reach sexual maturity in the Takifugu rubripes or Takifugu niphobles is shortened as compared to a wild-type Takifugu rubripes or Takifugu niphobles

Claim Rejections - 35 USC § 112
Written Description
Claims 1, 2, 5-8, 10-13 remain and claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Withdrawn rejections
The rejection regarding the breadth of species has been withdrawn because the claims have been limited to Takifugu rubripes or niphoble. 
The rejection regarding making any deletion of an MC4R gene in any Sparidae, Serranidae, or Adrianichthyidae fish as encompassed by claim 3 has been withdrawn because the claim has been canceled. 
Pending rejection
The specification lacks written description for any fish with a loss of MC4R function as broadly encompassed by claim 1, 6, 10 other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene. Claims 1, 6, 10 require a fish with loss of function of MC4R made by introducing a substitution, insertion, or deletion into a wild-type MC4R gene. The claim is a product-by-process and encompasses naturally occurring mutations or genetic modifications and partial or complete deletions (claim 2). However, the specification is limited to partial deletions of an MC4R gene (Examples 1, 2, 4). The specification does not correlate genetic modifications to naturally occurring “loss of function” of MC4R. The specification does not correlate partial deletions to substitutions or insertions. The specification does not correlate partial deletions to complete deletions. Accordingly, the specification lacks written description for any fish with a loss of MC4R function other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene. 
Specifically, the specification lacks written description for any “complete” deletion of an MC4R gene as required in claims 2, 13, 14. The specification is limited to partial deletions of the MC4R gene in Takifugu rubripes using CRISPR-gRNA (SEQ ID NO: 1 or 2; pg 15-16, Table 2, paragraphs 74-75), Takifugu niphobles using CRISPR-gRNA (pg 18, Table 4, paragraphs 85-87), or Oryzias latipes using a TALEN pair (SEQ ID NO: 21/22 and 23/24; pg 19-20, Table 5, paragraphs 95-96). Example 1 results in a 5, 7, or 13 nucleotide deletion in Takifugu rubripes using sgRNA1, or a 4 or 5 base deletion in Takifugu rubripes using sgRNA2 (paragraph 79). Example 2 results in a 5 or 7 base deletion in Takifugu niphobles using sgRNA2 (paragraph 85). Example 4 results in a 7 or 11 base deletion in Oryzias latipes using TALENs (paragraph 97). The specification does not teach any gRNA or TALENs that make a complete deletion of the MC4R gene. Accordingly, the specification lacks written description for any “complete” deletion of an MC4R gene as required in claims 2, 13 and 14. 
 Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 
Enablement 
Claims 1, 2, 5-8, 10-13 remain and claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic fish (Takifugu rubripes, Takifugu niphoble, Orizias latipas (specification), or zebrafish (Pei)) whose genome comprises a deletion in an endogenous melanocortin-4 receptor (MC4R) gene, wherein the fish exhibits increased growth as compared to a wild-type fish, does not reasonably provide enablement for any fish with any loss of MC4R function as broadly encompassed by claim 1 other than a transgenic fish with a deletion in an endogenous MC4R gene, any species of Tetraodontidae as broadly encompassed by claim 3 other than Takifugu rubripes and Takifugu niphobles, any Adrianichthyidae as broadly encompassed by claim 3 other than Orizias latipas, or any Sparidae or Serranidae as required in claim 3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Withdrawn rejections
The rejection regarding the breadth of species has been withdrawn because the claims have been limited to Takifugu rubripes or niphobles. 
The rejection regarding making any deletion of an MC4R gene in any Sparidae, Serranidae, or Adrianichthyidae fish as encompassed by claim 3 has been withdrawn because the claim has been canceled. 
Pending rejection 
The specification lacks written description for any fish with a loss of MC4R function as broadly encompassed by claim 1, 6, 10 other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene. Claims 1, 6, 10 require a fish with loss of function of MC4R made by introducing a substitution, insertion, or deletion into a wild-type MC4R gene. The claim is a product-by-process and encompasses naturally occurring mutations or genetic modifications and partial or complete deletions (claim 2). However, the specification is limited to partial deletions of an MC4R gene (Examples 1, 2, 4). The specification does not correlate genetic modifications to naturally occurring “loss of function” of MC4R. The specification does not correlate partial deletions to substitutions or insertions. The specification does not correlate partial deletions to complete deletions. Specifically, the specification lacks written description for any “complete” deletion of an MC4R gene as required in claims 2, 13, 14. The specification is limited to partial deletions of the MC4R gene in Takifugu rubripes using CRISPR-gRNA (SEQ ID NO: 1 or 2; pg 15-16, Table 2, paragraphs 74-75), Takifugu niphobles using CRISPR-gRNA (pg 18, Table 4, paragraphs 85-87), or Oryzias latipes using a TALEN pair (SEQ ID NO: 21/22 and 23/24; pg 19-20, Table 5, paragraphs 95-96). Example 1 results in a 5, 7, or 13 nucleotide deletion in Takifugu rubripes using sgRNA1, or a 4 or 5 base deletion in Takifugu rubripes using sgRNA2 (paragraph 79). Example 2 results in a 5 or 7 base deletion in Takifugu niphobles using sgRNA2 (paragraph 85). Example 4 results in a 7 or 11 base deletion in Oryzias latipes using TALENs (paragraph 97). The specification does not teach any gRNA or TALENs that make a complete deletion of the MC4R gene. Given the teachings in the specification, it would have required those of skill undue experimentation to make any fish with a loss of MC4R function as broadly encompassed by claims 1, 2, 6, 10, 13, 14 other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene.
The specification does not enable making a fish with any loss of mutation of MC4R as broadly encompassed by claim 10 other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene. Claim 10 requires making a fish with loss of function MC4R mutation. The concept encompasses insertions, deletions, and substitutions that cause loss of function. The concept encompasses partial or complete deletions (claim 13). However, the specification is limited to partial deletions of an MC4R gene (Examples 1, 2, 4). The specification does not correlate partial deletions to substitutions or insertions. The specification does not correlate partial deletions to complete deletions. Given the teachings in the specification, it would have required those of skill undue experimentation to make/obtain a fish with any loss of MC4R mutation other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene.
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.

Claims 1, 2, 5-8, 10-13 remain and claim 14 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended is indefinite because it is unclear whether applicants are attempting to invoke “product-by-process” language for the fish or for the “loss-of-function MC4R gene”. 
The phrase “the fish [ ] belongs to Takifugu rubripes or Takifugu niphobles” in claim 1, 6, 10 is indefinite because it is unclear whether the fish are the species Takifugu rubripes or Takifugu niphobles, or if the fish are owned/possessed by Takifugu rubripes or Takifugu niphobles. Ownership of the fish is immaterial. As written, it appears the fish belongs to, i.e. is possessed by, Takifugu rubripes or Takifugu niphobles, but the claim should simply claim ---A transgenic Takifugu rubripes or Takifugu niphobles whose genome comprises…---. 
It is unclear whether the phrase “the fish [ ] belongs to Takifugu rubripes or Takifugu niphobles” in claim 1, 6, 10 and the phrase “a time required…” are “wherein” phrases or if they are separate from the “wherein” phrase that describes the type of mutation. 
Claim 1, 6, 10 are indefinite because the phrase “a time required to reach sexual maturity is shortened in the fish [ ] compared with a fish with the wild-type MC4R gene” is unclear. The phrase “the wild-type MC4R gene” lacks antecedent basis. 
Claim 5 remains indefinite because the metes and bounds of the phrase “an edible portion of the fish” cannot be determined. The fish are pufferfish known for having toxins in some organs. It is unclear what is being included or excluded from the portion in claim 5 by the term “edible” because toxic and non-toxic portions of the fish may be eaten. Therefore, it is unclear how the term “edible” further limits the “portion” in claim 5. 
The method of claim 6 remains indefinite because the metes and bounds of “interbreeding” with another fish are unclear. It is unclear if the phrase is limited to the F1 generation in which siblings are bred with each other, or if it encompasses breeding with any other fish. 
The steps of claim 6 remain unclear. The first occurrence of MC4R should be spelled out, not the second. The phrase “the wild-type MC4R gene” lacks antecedent basis. The claim requires introducing a mutation of the MC4R gene “into a group of fish” and selecting a test fish that has the loss of function MCR gene; however, the steps do not require selecting a test fish with a loss of function MC4R gene, selecting a fish that is transgenic, or that the fish has a decreased time to sexual maturity. The active step of introducing the mutation actually occurs in fertilized fish eggs (para 80), so introducing the mutation into fish is a misnomer. The introducing step can be written more clearly as ---a) making a deletion in an endogenous MC4R gene in a Takifugu rubripes or niphobles fertilized egg; and b) culturing the fertilized egg obtained in step a); and c) hatching the cultured fertilized egg obtained in step b) such that a transgenic Takifugu rubripes or niphobles whose genome comprises… … is obtained---. 
The method of claim 8 is indefinite because it is unclear whether the “measuring” must be used for the “selecting” in claim 6 or the measuring can be for anything and have any result.
The method of claim 10 is indefinite for reasons set forth regarding claim 6. 
Claim 11 is indefinite because it is unclear how the “selecting” in claim 11 differs from the “selecting” in claim 10. 
The method of claim 12 is indefinite because it is unclear whether the “measuring” must be used for the “selecting” in claim 10 or the measuring can be for anything and have any result. It is unclear how the phrase “in the selecting a test fish with the loss of function mutation of the MC4R gene is selected on the basis of the expression level of the MC4R in a biological sample of the target fish that was subject to mating and a reference value” further limits the structure/function of the fish, the mutating step, or the selecting step. If a particular value is required for the fish to be “selected”, that value is not clear. If the phrase is intended to describe how to use the measuring step for the selecting step in claim 10 or 11 or if the phrase is simply describing the “measuring” step. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4-13 under 35 U.S.C. 102a1 as being anticipated by Pei CN106434748, 7-29-2016 has been withdrawn. Pei is limited to transgenic zebrafish whose genome comprises an inactivated MC4R gene (Example 3, pg 11 of the translation, para 68). Pei did not teach the fish were Takifugu rubripes or niphobles as newly required in claims 1, 6, and 10. 
The rejection of claims 1, 2, 4-13 under 35 U.S.C. 102a1 as being anticipated by Pei CN106191114, 7-29-2016 has been withdrawn. Pei is limited to transgenic zebrafish whose genome comprises an inactivated MC4R gene (Example 3, pg 11 of the translation, para 68). Pei did not teach the fish were Takifugu rubripes or niphobles as newly required in claims 1, 6, and 10. 

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-8, 10-13 remain and claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (CN106191114, 7-29-2016) in view of Logan (Genomics, 2003, Vol. 31, pg 184-191) and Elgar (Human Mol. Genetics, 1996, Vol. 5, pg 1437-1442). 
Pei (CN106434748, 7-29-2016) has been removed from the rejection for simplicity. 
Pei made a transgenic zebrafish whose genome comprises an inactivated MC4R gene (pg 6-7, paragraphs 35-39; pg 3, para 19: “[S]train 1 lacks 8 bases, and strain 2 lacks 4 bases, both of which cause gene mutation. For frameshift mutation, the same strain of F1 generation was selected for self-crossing to obtain the F2 generation”). Pei described the mutation an effective “knockout” of the MC4R gene (pg 4, line 1). This is equivalent to a “fish with loss of function of [MC4R]” caused by “substitution, insertion, deletion, or addition to a polynucleotide” as required in claims 1, 6, 10. The fish reached sexual maturity faster than wild-type as required in claims 1, 6, 10 (paragraph 46). This phenotype is also an inherent feature of fish with an inactivated MC4R gene. 
Pei did not teach the fish was a Takifugu rubripes fish as required in claims 1, 6, 10 as amended. 
However, Logan taught the Takifugu rubripes and zebrafish MC4R genes share significant homology (pg 186, Table 1, Fig. 1; Dr MC4R and Fr MC4R; pg 189, “Identification of gene sequences”). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a fish with a knocked out MC4R gene and shortened time to sexual maturity as described by Pei wherein the fish was a Takifugu rubripes as described by Logan. Those of ordinary skill in the art at the time of filing would have been motivated to make transgenic puffer fish to take advantage of their “many advantages” for gene analysis (pg 1437, col. 2, 2nd full paragraph: “There are many advantages in using Fugu for gene analysis. With a compact genome, genes are densely packed. This means that they may be completely sequenced at a fraction of the cost of mammalian genome sequence”). Those of ordinary skill in the art at time of filing would have been motivated to mutate the MC4R gene in pufferfish for genetic analysis of energy homeostasis. 
The knockout of MC4R described by Pei is “at least partially deleted” as required in claim 2 because 8 or 4 base deletions were obtained. 
Portions of the fish described by Pei are edible which is equivalent to “an edible portion of the fish” as required in claim 5. 
Paragraphs 18 and 19 and paragraph 43 teach a plurality of transgenic fish containing the knockout were selected are bred with wild-type fish or “self-bred” (i.e. interbred) which is equivalent to introducing the mutation to a group of fish, “selecting a test fish” with the MC4R knockout, and “interbreeding the selected test fish with another fish” as required in claim 6. 
F1 fish were “self-bred” and offspring obtained (para 19; para 43) which is equivalent to “growing the progeny fish obtained by the interbreeding” as required in claim 7. 
The MC4R gene expression and sequence were measured (pg 8, para 42-43, “Screening of MC4R knockout fish”) which is equivalent to “measuring an expression level of [MC4R]” as required in claim 8. The last “wherein” phrase in claim 8 is indefinite (see 112/2nd) but encompasses using any fish that has been identified as having an inactivated MR4R gene as described by Pei. 
The method of making the fish with an inactivated MR4R gene and shortened time to sexual maturity described above is equivalent to “promoting the sexual maturity of a fish [ ]comprising mutating [an MC4R] gene of a target fish to obtain a fish with a loss-of-function” as required in claim 10 because the active step of Pei is the exact same active step claimed and because Pei expressly taught the fish had increased growth and shortened time to sexual maturity (para 25: “By knocking out the MC4R gene of the fish, the rapid growth breeding of the fish is realized”; para 46). 
Pei taught mutating the MC4R gene and selecting fish with loss of function for reasons set forth above which is equivalent to “selecting a test fish” as required in claim 11. 
Pei measured MC4R gene expression and sequenced the gene which is equivalent to measuring expression of MC4R after the mutation step and selecting fish based on MC4R expression levels in a sample and reference value as required in claim 12 (pg 8, para 42-43, “Screening of MC4R knockout fish”).
The knockout of MC4R described by Pei is a “partial deletion” as required in claim 13 because 8 or 4 base deletions were obtained (para 43). 
Response to arguments
Applicants argue Pei is silent regarding sexual maturity. Applicants’ argument is not persuasive. Para 46 explicitly discusses the shortened time to sexual maturity for MC4R knockout fish. The phenotype is also an inherent feature of fish with an inactivated MC4R gene. 
Applicants appear to argue pufferfish and zebrafish MC4R genes have different function despite Logans’ proof that that are significantly homologous (pg 8-9 of response). Applicants’ argument is not persuasive because Pei taught zebrafish with an inactivated MC4R gene have shortened time to sexual maturity (para 46) which is the same phenotype observed by applicants. 
Applicants argue the mechanism of how MC4R gene affects sexual maturity is unknown and conclude the phenotype claimed was unexpected (pg 9 of response). Applicants’ argument is not persuasive because Pei taught the phenotype. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632